 
Exhibit 10.53
 
PROMISSORY NOTE
 

    
Sebastian, Florida
$160,000.00
  
January 7, 2002

 
FOR VALUE RECEIVED, the undersigned, David C. Warren, an individual (“Maker”),
promises to pay to the order of eMerge Interactive, Inc., a Delaware corporation
(“Payee”) at its offices at 10305 102nd Terrace, Sebastian, Florida 32958, the
principal amount of ONE HUNDRED SIXTY THOUSAND DOLLARS ($160,000.00), together
with interest from the date hereof as indicated below on the principal balance
of this Promissory Note (the “Note”) as follows:
 
1.    Payment of Principal and Interest.  The principal amount of this Note,
together with all accrued but unpaid interest thereon, shall be due and payable
on or before the earliest of (a) the date Maker closes the sale of his residence
located at 1605 Watch Hill Drive, Plano, Texas 75093; (b) 30 days following the
date Maker for any reason ceases to be employed by Payee; or (c) January 7,
2003. Unless otherwise agreed to in writing or otherwise required by applicable
law, payments will be applied first to unpaid accrued interest, then to any
unpaid collection costs, delinquency charges and other charges and any remaining
amount to principal; provided, however, that upon delinquency or other Event of
Default (as defined below) Payee reserves the right to apply payments among
principal, interest, delinquency charges, collection costs and other charges at
its discretion. All payments and prepayments of principal or interest on this
Note shall be made in lawful money of the United States of America in
immediately available funds, at the address of Payee indicated above, or such
other place as the holder of this Note shall designate in writing to Maker. The
books and records of Payee shall be prima facie evidence of all outstanding
principal of and accrued and unpaid interest on this Note.
 
2.    Interest Rate.  The unpaid principal balance from day to day outstanding
hereunder shall bear interest at a rate per annum equal to the Prime Rate (as
defined below) (the “Interest Rate”) calculated on the basis of the actual days
elapsed but computed as if each year consisted of 360 days. For purposes of this
Note, the “Prime Rate” means the variable rate of interest per annum established
from time to time by Payee’s financial institution as its prime rate evidenced
by the recording thereof after its announcement in such internal publication or
publications as it may designate. Any change in the Prime Rate shall become
effective, without prior notice to Maker, automatically as of the date of such
change in the Prime Rate.
 
3.    Past Due Payments.  Past due amounts on this Note shall accrue interest
from the date such payment was due until the date such payment is made at the
rate of the Interest Rate plus two percent (2%) per annum.
 
4.    Use of Proceeds.  Maker agrees that the proceeds from this Note shall be
used only in connection with the construction or purchase of Maker’s primary
residence in the State of Florida.
 
5.    Maximum Interest Rate.  Notwithstanding anything contained herein to the
contrary, this Note hereby expressly limited so that in no contingency or event
whatsoever, whether by acceleration of maturity of the indebtedness evidences
hereby or otherwise, shall the amount paid or agreed to be paid to Payee for the
use, forbearance or detention of money exceed the highest lawful rate
permissible under applicable law. If Payee shall ever receive as interest
hereunder an amount that would exceed the highest lawful rate applicable to
Maker, such amount that would be excessive interest shall be applied to the
reduction of the unpaid principal balance of the indebtedness evidences hereby
and not to the payment of interest, and if the principal amount of this Note is
paid in full, any remaining excess shall forthwith be paid to Maker, and in such
event, Payee shall not be subject to any penalties provided by any laws for
contracting for, charging, taking, reserving or receiving interest in excess of
the highest lawful rate permissible under applicable law.
 
6.    Prepayment.  This Note may be prepaid in part or in full at any time
without penalty. All prepayments shall be applied to the indebtedness owing
hereunder in such order and manner as Payee may from time to time determine in
its sole discretion.





--------------------------------------------------------------------------------

 
7.    Event of Default.  An Event of Default, means any one of the following
events:
 
(a)    the failure of Maker to pay any installment of principal of or interest
on this Note or on any other indebtedness of Maker to Payee when due; or
 
(b)    the bankruptcy or insolvency of, the assignment for the benefit of
creditors by, or the appointment of a receiver for any of the property of, or
the death or legal incapacity of Maker; or
 
(c)    the failure of Maker to perform any obligation or the violation of any
covenant contained in this Note other than those referred to in paragraph (a)
above, and such failure or violation continues unremedied for a period of 10
days after Payee requests Maker to remedy such failure or violation.
 
8.    Remedies.  Upon occurrence of an Event of Default, the holder of this Note
may, at its option, without further notice or demand, (a) declare the
outstanding principal balance of and accrued but unpaid interest on this Note at
once due and payable, (b) have a right of offset against all sums due Maker from
Payee, including salary, bonuses, and option proceeds, etc., (c) pursue any and
all other rights, remedies and recourses available to the holder hereof, or (d)
pursue any combination of the foregoing. The failure to exercise the option to
accelerate the maturity of this Note or any other right, remedy or recourse
available to the holder hereof upon the occurrence of an Event of Default
hereunder shall not constitute a waiver of the right of the holder of this Note
to exercise the same at that time or at any subsequent time with respect to such
Event of Default or any other Event of Default. The rights, remedies and
recourses of the holder of this Note shall be cumulative and concurrent and may
be pursued separately, successively or together as often as occasion therefore
shall arise, at the sole discretion of the holder. The acceptance by the holder
of this Note of any payment under this Note which is less than the payment in
full of all amounts due and payable at the time of such payment shall not (i)
constitute a waiver of or impair, reduce, release or extinguish any right,
remedy or recourse of the holder hereof, or nullify any prior exercise of any
such right, remedy or recourse, or (ii) impair, reduce, release or extinguish
the obligations of Maker as provided herein.
 
9.    Expenses.  If this Note is placed in the hands of an attorney for
collection, or is collected in whole or in part by suit or through probate,
bankruptcy or other legal proceedings of any kind, Maker agrees to pay, in
addition to all other sums payable hereunder, all costs and expenses of
collection, including but not limited to reasonable attorney fees.
 
10.    Waiver.  Maker hereby waives protest, presentment, notice of dishonor and
notice of acceleration of maturity and agrees to continue to remain bound for
the payment of principal, interest and all other sums due under this Note
notwithstanding any change or changes by way of release, surrender, exchange,
modification or substitution of any security for this Note or by way of any
extension or extensions of time for the payment of principal and interest.
 
11.    Governing Law; Waiver of Jury Trial.  THIS NOTE HAS BEEN EXECUTED UNDER,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
FLORIDA, EXCEPT AS SUCH LAWS ARE PREEMPTED BY APPLICABLE FEDERAL LAWS. MAKER
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR ANY AGREEMENT OR
TRANSACTIONS CONTEMPLATED HEREBY AND FOR ANY COUNTERCLAIM IN CONNECTION
HEREWITH.
 

 
MA
KER:

 

 
/s/  
  David C. Warren

 
                                                 
 

 
Da
vid C. Warren



2